Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 20-cv-03015-NYW

 SEBO AMERICA, LLC,

        Plaintiff,

 v.

 ROBERT B. AZAR,

        Defendant.

                          MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter comes before the court on the following two motions:

        (1)     Plaintiff SEBO America, LLC’s (“Plaintiff” or “SEBO”) Motion for and Brief in

        Support of a Temporary Restraining Order (the “Motion for Preliminary Injunction”), 1

        filed January 7, 2021, [#15]; and

        (2)     Defendant Robert B. Azar’s (“Defendant” or “Mr. Azar”) Motion to Dismiss for

        Lack of Personal Jurisdiction (the “Motion to Dismiss”), filed January 10, 2021, [#18].

 The undersigned considers these motions pursuant to 28 U.S.C. § 636(c) and the Order of

 Reference for all purposes. [#19]. Having reviewed the Motions and associated briefing, the

 applicable case law, the record before the court, and the comments offered at the February 23,


 1
   Rule 65 of the Federal Rules of Civil Procedure authorizes the court to enter preliminary
 injunctions and issue temporary restraining orders. Fed. R. Civ. P. 65(a), (b). “When the opposing
 party actually receives notice of the application for a restraining order, the procedure that is
 followed does not differ functionally from that on an application for a preliminary injunction and
 the proceeding is not subject to any special requirements.” 11A Charles Alan Wright & Arthur R.
 Miller, Federal Practice and Procedure: Civil § 2951 (3d ed.). Because Defendant received
 notice of the Motion for and Brief in Support of a Temporary Restraining Order and filed a
 Response, the court treats the Motion as a motion for preliminary injunction.
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 2 of 15




 2021 Motions Hearing [#27], I respectfully GRANT the Motion to Dismiss and DENY as moot

 the Motion for Preliminary Injunction.

                                          BACKGROUND

        The court draws the following facts from the record before the court, which are undisputed

 for purposes of the instant Motions. SEBO, a Colorado limited liability company, is the exclusive

 licensee or owner of certain registered and common law trademarks 2 and is the exclusive owner

 of creative content 3 registered with the United States Copyright Office. See [#10 at ¶¶ 3-4, 32-38;

 #15-1; #15-3 at ¶¶ 2, 6].      SEBO’s trademarks and copyrighted materials relate to “floor

 maintenance equipment, including vacuum cleaners, vacuum cleaner dust bags, vacuum cleaner

 filters, vacuum cleaner attachments and accessories, replacement parts for vacuum cleaners, and

 related goods.” [#10 at ¶¶ 3-4, 32]; see also [#15-1; #15-3 at ¶¶ 2-3; #23-2]. SEBO places great

 value on the strong reputation of its trademarks and emphasizes protecting that goodwill. See [#10

 at ¶¶ 42-43; #15-3 at ¶¶ 3-5, 12-13, 23, 27]. To that end, SEBO “markets and sells its products to

 customers in the United States through an authorized dealership network[,]” with each authorized

 dealer meticulously vetted, approved, and trained, and receiving SEBO’s customer support system

 and warranties. See [#10 at ¶¶ 47-54; #15-3 at ¶¶ 7-11, 23].

        Mr. Azar, a resident of the Commonwealth of Kentucky, sells “predominately used and

 open box third party goods” on Amazon.com (“Amazon”) under the moniker Fairfaxer

 International. [#18-1 at ¶¶ 2-4]; see also [#10 at ¶ 14]. Mr. Azar pays a fee for listing his products

 on Amazon and inputs the brand name, model number, price, condition, and shipping method into


 2
  SEBO’s registered and common law trademarks include: SEBO, SEBO & Design, FELIX,
 DART, AIRBELT, WORKS, FELIX, AUTOMATIC X, ESSENTIAL G, COMFORT, AIRBELT,
 DART, DISCO, DUO, DUO-P, and WORKS FOR ME. [#10 at ¶ 3; #15-1; #15-3 at ¶ 2].
 3
  SEBO’s copyrighted content includes photographs, videos, and text which feature goods
 marketed under and bearing the SEBO Trademarks. [#10 at ¶ 4].
                                                   2
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 3 of 15




 Amazon’s seller interface, but Amazon handles all advertising and marketing of Mr. Azar’s

 products and is responsible for creating and maintaining the products’ page. [#18-1 at ¶¶ 4-9].

 Mr. Azar does not directly advertise, conduct, or solicit business in Colorado, or have any physical

 presence in Colorado, though Colorado consumers likely have access to Mr. Azar’s products

 through Amazon. [Id. at ¶¶ 7, 10-13, 15]. Although neither Mr. Azar nor Fairfaxer International

 are authorized SEBO dealers, Mr. Azar (through Fairfaxer International) has sold SEBO products

 through Amazon—products not covered by SEBO’s warranties. See [#10 at ¶¶ 5-6, 9-12, 55-71;

 #15-1; #15-3 at ¶¶ 14-19; #23-2 at 6-30]. According to SEBO, this unauthorized sale of SEBO’s

 products has caused SEBO irreparable reputational and financial harm. See [#10 at ¶¶ 72-224;

 #15-3 at ¶¶ 20-29].

        SEBO initiated this civil action, asserting claims under the Lanham Act, 15 U.S.C. §§ 1051

 et seq., the United States Copyright Act, 17 U.S.C. §§ 101 et seq., and related Colorado law claims

 against Mr. Azar, on October 7, 2020. [#1]. At some point, SEBO’s counsel contacted Mr. Azar

 and Mr. Azar allegedly stated that he did not see anything wrong with his conduct. [#15-2 at ¶ 4];

 see also [#23-1 at ¶¶ 2-4]. SEBO filed an Amended Complaint as a matter of right on December

 11, 2020, [#10], and filed the instant Motion for Preliminary Injunction on January 7, 2021, [#15].

 SEBO requests that the court enjoin Mr. Azar from selling SEBO’s products on Amazon. See

 generally [#15]. On January 10, 2021, Defendant filed the instant Motion to Dismiss, arguing that

 this court lacks personal jurisdiction over Mr. Azar and so it should dismiss this civil action. See

 generally [#18]. After the completion of briefing on both Motions, the court held oral argument

 and took the Motions under advisement on February 23, 2021. See [#27]. I consider the Parties’

 arguments below.




                                                  3
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 4 of 15




                                       LEGAL STANDARDS

 I.     Rule 65 of the Federal Rules of Civil Procedure

        “Preliminary injunctions are extraordinary remedies requiring that the movant’s right to

 relief be clear and unequivocal.” Planned Parenthood of Kansas v. Andersen, 882 F.3d 1205,

 1223 (10th Cir. 2018). To receive a preliminary injunction, the movant must establish: “(1) a

 substantial likelihood of success on the merits; (2) irreparable harm to the movant if the injunction

 is denied; (3) the threatened injury outweighs the harms that the preliminary injunction may cause

 the opposing party; and (4) the injunction, if issued, will not adversely affect the public interest.”

 Aposhian v. Barr, 958 F.3d 969, 978 (10th Cir. 2020) (quoting Gen. Motors Corp. v. Urban

 Gorilla, LLC, 500 F.3d 1222, 1226 (10th Cir. 2007)). In some instances, however, courts require

 a heightened showing if the preliminary injunction mandates action, alters the status quo, or

 provides the movant with all requested relief. See Free the Nipple-Fort Collins v. City of Fort

 Collins, Colorado, 916 F.3d 792, 797 (10th Cir. 2019). In such instances, the movant “must make

 a strong showing” as to the likelihood of success on the merits and the balance of harms. Sec. &

 Exch. Comm’n v. Scoville, 913 F.3d 1204, 1214 (10th Cir. 2019) (internal quotation marks

 omitted).

 II.    Rule 12(b)(2) of the Federal Rules of Civil Procedure

        Rule 12(b)(2) of the Federal Rules of Civil Procedure allows a defendant to challenge the

 court’s personal jurisdiction over the named parties. Fed. R. Civ. P. 12(b)(2). SEBO bears the

 burden of demonstrating that the court has personal jurisdiction over Mr. Azar. See Dudnikov v.

 Chalk & Vermilion Fine Arts, 514 F.3d 1063, 1069 (10th Cir. 2008). When, as here, the district

 court decides a Rule 12(b)(2) motion to dismiss without holding an evidentiary hearing, “the

 plaintiff need only make a prima facie showing of personal jurisdiction to defeat the motion.” AST



                                                   4
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 5 of 15




 Sports Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). “The plaintiff may

 make this prima facie showing by demonstrating, via affidavit or other written materials, facts that

 if true would support jurisdiction over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co. of

 Canada, 149 F.3d 1086, 1091 (10th Cir. 1998). In considering whether Mr. Azar has sufficient

 contacts with this District to support the court’s exercise of personal jurisdiction, the court must

 accept all well pleaded facts and must resolve any factual disputes in SEBO’s favor. See Wenz v.

 Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).

                                            ANALYSIS

        Before this court may issue a valid preliminary injunction against Mr. Azar, it must first

 determine, at a minimum, whether there is a reasonably probability that it has personal jurisdiction

 over Mr. Azar. See Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Kozeny, 19 F. App'x 815, 822

 (10th Cir. 2001) (holding that plaintiffs are required to show a “reasonable probability,” rather

 than by “preponderance of the evidence,” that they will prevail on the issue of personal jurisdiction

 when its action is tried on the merits); Advanced Tactical Ordnance Sys., LLC v. Real Action

 Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014) (“In order for the district court’s preliminary

 injunction to be valid, that court had to have personal jurisdiction over the defendant.”).

 Accordingly, I consider the Parties’ arguments regarding personal jurisdiction before considering

 whether injunctive relief is appropriate. For the following reasons, I respectfully conclude that

 Mr. Azar is not subject to personal jurisdiction in the District of Colorado, and thus do not reach

 Plaintiff’s Motion for Preliminary Injunction.

 I.     Personal Jurisdiction

        “The requirement that a court have personal jurisdiction flows from the Due Process

 Clause. It represents a restriction on judicial power not as a matter of sovereignty, but as a matter



                                                  5
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 6 of 15




 of individual liberty.” Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1210 (10th Cir.

 2000) (brackets, ellipses, and internal quotation marks omitted). Because neither the Lanham Act

 nor the Copyright Act provide for nationwide service of process, Allison v. Wise, 621 F. Supp. 2d

 1114, 1117 n.1 (D. Colo. 2007), SEBO “must show that jurisdiction is legitimate under the laws

 of the forum state and that the exercise of jurisdiction does not offend the due process clause of

 the Fourteenth Amendment,” Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th Cir. 1995);

 accord Toytrackerz LLC v. Koehler, No. CIV.A. 08-2297-GLR, 2009 WL 1505705, at *3 (D. Kan.

 May 28, 2009) (“Where, as here, the underlying action is based on a federal statute, the court

 applies state personal jurisdiction rules if the federal statute does not specifically provide for

 national service of process.”). “Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124, extends

 jurisdiction to the [United States] Constitution’s full extent. The personal jurisdiction analysis

 here is thus a single due process inquiry.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d

 895, 903 (10th Cir. 2017) (internal case citations omitted).

        “To exercise jurisdiction in harmony with due process, defendant[] must have minimum

 contacts with the forum state, such that having to defend a lawsuit there would not offend

 traditional notions of fair play and substantial justice.” Shrader v. Biddinger, 633 F.3d 1235, 1239

 (10th Cir. 2011) (brackets and internal quotation marks omitted). The minimum contacts may give

 way to specific or general jurisdiction. See Intercon, Inc. v. Bell Atl. Internet Sols., Inc., 205 F.3d

 1244, 1247 (10th Cir. 2000). General jurisdiction exists when the defendant’s contacts with the

 forum are “so continuous and systematic as to render [it] essentially at home in the forum State.”

 Fireman’s Fund Ins. Co. v. Thyssen Min. Const. of Canada, Ltd., 703 F.3d 488, 493 (10th Cir.

 2012) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

 Specific jurisdiction exists when a defendant “purposefully avails itself of the privilege of



                                                   6
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 7 of 15




 conducting activities within the forum State, thus invoking the benefits and protections of its laws.”

 Bell Helicopter Textron, Inc. v. Heliqwest Int’l, Ltd., 385 F.3d 1291, 1296 (10th Cir. 2004)

 (internal quotation marks omitted).

        It is undisputed that the court does not have general jurisdiction over Mr. Azar [#1 at ¶¶

 17-19; #23], and thus I focus on specific jurisdiction. To exercise specific jurisdiction over Mr.

 Azar, Plaintiff must make a prima facie showing of Mr. Azar’s contacts with the forum that are

 more than just “random, fortuitous, or attenuated,” such that he should “reasonably anticipate

 being haled into court there.” Monge v. RG Petro- Mach. (Grp.) Co. Ltd., 701 F.3d 598, 613 (10th

 Cir. 2012). The court must therefore examine the “quantity and quality” of Mr. Azar’s contacts

 with Colorado and determine whether a nexus exists between those contacts and SEBO’s cause of

 action. See Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1160 (10th Cir. 2010).

 For the following reasons, I conclude SEBO fails to establish Mr. Azar’s minimum contacts with

 the District of Colorado for purposes of personal jurisdiction.

        A.      Minimum Contacts

        “The minimum contacts standard allows a federal court to exercise specific personal

 jurisdiction over a foreign defendant only if the defendant purposely directed her activities at the

 forum and the plaintiff’s injuries arose from the defendant’s forum-related activities.” CGC

 Holding Co., LLC v. Hutchens, 974 F.3d 1201, 1209 (10th Cir. 2020). “The arising-out-of

 component of the test requires courts to ensure that there is an adequate link between the forum

 State and the claims at issue, regardless of the extent of a defendant’s other activities connected to

 the forum.” XMission, L.C. v. Fluent LLC, 955 F.3d 833, 840 (10th Cir. 2020). A plaintiff’s

 injuries, however, do not arise from the defendant’s contacts with the forum if the plaintiff “would

 have suffered the same injury even if none of the defendant’s forum contacts had taken place.”



                                                   7
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 8 of 15




 Compania de Inversiones Mercantiles, S.A. v. Grupo Cementos de Chihuahua S.A.B. de C.V., 970

 F.3d 1269, 1285 (10th Cir. 2020) (brackets and internal quotation marks omitted).

        SEBO argues that personal jurisdiction in this District is appropriate because Mr. Azar’s

 alleged tortious conduct is harming SEBO in Colorado. [#10 at ¶ 17; #23 at 6, 10-13; #25 at 2-3].

 That is, Mr. Azar is engaging in the unauthorized sale of SEBO products and is guilty of willfully

 infringing on SEBO’s registered trademarks and copyrights, which SEBO registered from

 Colorado, and Mr. Azar’s postings and advertisements on Amazon are accessible to Colorado

 consumers. See [#10 at ¶¶ 18-19; #23 at 6, 10-13; #25 at 2-3]. During oral argument, SEBO’s

 argument pivoted to focus not upon the advertisement itself, but upon injury to SEBO based on

 the purportedly false and misleading statements associated with SEBO’s products on Amazon, i.e.,

 such inaccurate statements would require SEBO to honor or decline to honor warranty demands

 by consumers, which would be suffered by SEBO in Colorado. [#27].

        Mr. Azar counters that Plaintiff puts forth no evidence that Mr. Azar purposefully directed

 his conduct towards Colorado. See [#18 at 6-7; #22 at 3; #26 at 2-3]. Rather, Mr. Azar avers that

 Plaintiff relies solely on where it felt the effects of the alleged injury, which does not establish the

 requisite minimum contacts because the unrefuted evidence establishes that Mr. Azar never

 advertised in, conducted or solicited business in, or otherwise had any direct contact with

 Colorado. See [#18 at 6-8; #22 at 3; #26 at 3-9]. In addition, during oral argument, Mr. Azar

 contended that the operative Amended Complaint does not identify any specific instance where

 Plaintiff was called upon to honor a warranty in Colorado, or any other specific injury to it. I

 respectfully agree with Mr. Azar.

        When considering an out-of-state defendant’s contacts with the forum state, courts may

 consider whether the out-of-state defendant:



                                                    8
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 9 of 15




         1. maintained continuous relationships with the forum’s residents,

         2. deliberately exploited the forum’s market, and/or

         3. directed harmful effects to the forum.

 Old Rep. Ins. Co., 877 F.3d at 905. There are no allegations of a physical presence by Defendant

 in Colorado; rather, Plaintiff relies upon Mr. Azar’s contacts with this District through the internet.

         In recognizing the inherent non-territorial nature of the internet, the United States Court of

 Appeals for the Tenth Circuit (“Tenth Circuit”) explained that “it is necessary to adapt the analysis

 of personal jurisdiction to this unique circumstance by placing emphasis on the internet user or

 site intentionally directing his/her/its activity or operation at the forum state rather than just having

 the activity or operation accessible there.” Shrader, 633 F.3d at 1240 (emphasis in original).

 Indeed, simply posting information to the internet does not subject the poster to personal

 jurisdiction in every state where the “electronic signal is transmitted and received” because there

 is no “manifested intent of engaging business or other interactions in the State[.]” ALS Scan, Inc.

 v. Digital Serv. Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002). The court must therefore

 determine whether Mr. Azar “deliberately directed [his] message at an audience in the forum state

 and intended harm to [SEBO] occurring primarily or particularly in [Colorado].” Shrader, 633

 F.3d at 1242 (“The maintenance of a web site does not in and of itself subject the owner or operator

 to personal jurisdiction, even for actions relating to the site, simply because it can be accessed by

 residents of the forum state.”).

         SEBO argues at length that Defendant’s website is not simply passive, and Mr. Azar

 deliberately and intentionally targeted SEBO in Colorado because he willfully infringed SEBO’s

 registered trademarks and copyrights. According to SEBO, its counsel raised the issue directly

 with Mr. Azar, yet Mr. Azar continued to sell SEBO products on Amazon, which continued to



                                                    9
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 10 of 15




 infringe on SEBO’s registered trademarks and copyrights and appeared to create warranty

 obligations on SEBO that did not exist. See [#23 at 9-13; #25 at 2-4]. At oral argument, SEBO

 elaborated by arguing that the website is not passive, because the manner by which Defendant

 advertises SEBO products on Amazon allows consumers to draw incorrect conclusions regarding

 the associated warranty obligations, and any warranty obligations or denial of warranty obligations

 would accrue to SEBO in this District. Thus, the harm to SEBO’s goodwill and reputation

 resulting from Defendant’s tortious conduct would occur in Colorado. Respectfully, the court is

 unpersuaded that these allegations are sufficient to confer specific personal jurisdiction over

 Defendant in this forum.

        SEBO must demonstrate that Mr. Azar intentionally directed his conduct to Colorado and

 intended to harm SEBO in Colorado. The court agrees with SEBO that Defendant’s use of the

 Amazon platform to sell goods is not passive, i.e., not merely providing information. 4 But the

 operation of a website alone, even one that allows individuals located in Colorado to obtain

 products, is insufficient to establish personal jurisdiction. Onyx Enterprises Int’l Corp. v. Sloan

 Int’l Holdings Corp., No. 19-CV-2992-DDD-KLM, 2020 WL 1958414, at *4 (D. Colo. Mar. 26,

 2020) (holding that the operation of a website and use of that website to make products available

 throughout the United States does not demonstrate any type of contact with Colorado specifically);

 Boppy Co. v. Luvee Prod. Corp., No. 04-MK-320 (OES), 2004 WL 2608265, at *4 (D. Colo. May

 25, 2004). See also Mobile Anesthesiologists Chicago, LLC v. Anesthesia Associates of Houston

 Metroplex, P.A., 623 F.3d 440, 446 (7th Cir. 2010) (finding that defendant’s operation of website




 4
   Indeed, the court notes as internet commerce has developed and expanded, the distinction
 between “passive” and “interactive” may not be relevant or instructive any longer. Cf. Boppy Co.
 v. Luvee Prod. Corp., No. 04-MK-320 (OES), 2004 WL 2608265, at *4 (D. Colo. May 25, 2004)
 (considering the appropriate characterization of a website).
                                                 10
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 11 of 15




 that could be accessed in Illinois was insufficient to support personal jurisdiction); cf. be2 LLC v.

 Ivanov, 642 F.3d 555, 559 (7th Cir. 2011) (finding no exploitation of the Illinois market where

 there was no evidence the defendant interacted with the small number of Illinois registrants on the

 defendant’s dating website). Here, without more than the availability of Defendant’s products to

 Colorado residents, the court “cannot say that merely because Colorado residents can order from

 [defendant], the [defendant] has purposefully directed its activities towards Coloradans, any more

 than it has directed its activities towards the nation (or world) in general.” Boppy, 2004 WL

 2608265, at *4.

        While it may be true that SEBO confronted Mr. Azar about his alleged misconduct, which

 did not deter Mr. Azar, there are insufficient facts in the record, through affidavits or other

 documents, demonstrating that Mr. Azar directed any conduct to Colorado specifically, either

 before or after such contact from SEBO. See Niemi v. Lasshofer, 770 F.3d 1331, 1348 (10th Cir.

 2014) (explaining that purposeful direction requires a showing that defendant’s conduct was

 intentional and “expressly aimed at the forum” with knowledge that the plaintiff would suffer an

 injury in the forum). As mentioned, aside from vague and conclusory suggestions, there is nothing

 in the record that reflects Mr. Azar sold any SEBO products to Colorado residents. Cf. PopSockets

 LLC v. Online King LLC, No. 19-CV-01277-CMA-NYW, 2019 WL 7168661, at *3 (D. Colo. Dec.

 23, 2019) (“In the instant case, Plaintiff sufficiently alleges that Defendant purposefully directed

 activity in Colorado by selling products bearing Plaintiff’s trademarks to Colorado residents.”

 (emphasis added)); Otter Prod., LLC v. Wang, No. 18-CV-03198-CMA-SKC, 2019 WL 1403022,

 at *3 (D. Colo. Mar. 28, 2019) (“This Court has personal jurisdiction over Wang because Wang

 has expressly aimed his tortious activities toward Colorado and purposefully availed himself of

 the privilege of doing business in Colorado through significant and regular sales of infringing



                                                  11
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 12 of 15




 products bearing the Otter Trademarks to Colorado with the knowledge that Plaintiffs are located

 in Colorado and will be harmed in Colorado.” (emphasis added)). Indeed, at oral argument,

 Plaintiff conceded that it had made no allegations in the Amended Complaint, nor proffered any

 affidavits or documents in response to the Motion to Dismiss, regarding the amount of SEBO

 products sold by Defendant to Colorado consumers or what percentage of Defendant’s sales could

 be attributed to Colorado. [#27].

        Nor is the court convinced that Mr. Azar’s purported knowledge of SEBO’s harm and his

 continued sale of SEBO products is enough to satisfy the purposeful direction component in the

 absence of any indication that Mr. Azar sold SEBO products to Colorado consumers. For instance,

 in Dudnikov v. Chalk & Vermilion Fine Arts, Inc., the Tenth Circuit held that the plaintiffs, who

 ran online auctions through eBay from their Colorado home, established purposeful direction when

 the defendants successfully suspended the plaintiffs’ eBay account and then threatened the

 plaintiffs with legal action for copyright infringement. 514 F.3d at 1067, 1072-78. The Tenth

 Circuit found that the defendants’ conduct was intentional, see id. at 1073-74, and expressly aimed

 at the forum (Colorado) because the defendants’ “express aim in acting was to halt a

 Colorado-based sale by a Colorado resident,” id. at 1076. This, in turn, demonstrated that the

 defendants knew the harm to the plaintiffs would occur in Colorado, not that this was just a mere

 possibility. See id. at 1077-78.

        Unlike Dudnikov, SEBO fails to demonstrate that Mr. Azar expressly aimed his alleged

 conduct at Colorado with the intent to harm SEBO in Colorado. As explained, while Colorado

 consumers could theoretically purchase Mr. Azar’s unauthorized SEBO products, there is no

 evidence or allegation that any did so. Rather, SEBO relies exclusively on where the alleged harm

 could occur. But the Tenth Circuit in Dudnikov expressly rejected any suggestion “that jurisdiction



                                                 12
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 13 of 15




 is proper simply based on plaintiffs’ decision to hold an eBay auction of materials that allegedly

 infringe upon defendants’ copyrights.” 514 F.3d at 1074. Indeed, the Tenth Circuit distinguished

 Dudnikov where, like here, the defendants’ only connection to Colorado was that the plaintiff’s

 alleged injury occurred in Colorado based on the defendants’ conduct elsewhere. See Anzures v.

 Flagship Rest. Grp., 819 F.3d 1277, 1281-82 (10th Cir. 2016). The same appears true here,

 because “merely posting information on the internet does not, in itself, subject the poster to

 personal jurisdiction wherever that information may be accessed,” especially in the absence of any

 interaction with residents of the forum. Shrader, 633 F.3d at 1244. And SEBO’s contentions that

 it confronted Mr. Azar at some point does not suggest that Mr. Azar knew, rather than merely

 foresaw, that his conduct would harm SEBO in Colorado. See Dudnikov, 514 F.3d at 1076-77

 (explaining that purposeful direction requires more than the mere foreseeability that the injury

 would occur in the forum); cf. C5 Med. Werks, LLC v. CeramTec GMBH, 937 F.3d 1319, 1324

 (10th Cir. 2019) (concluding that sending a single cease-and-desist letter is insufficient to confer

 jurisdiction).

         Nor is there anything in the record that reflects Plaintiff’s theory expounded upon at oral

 argument, i.e., that because Defendant’s products were associated with representations regarding

 SEBO’s warranties, SEBO would suffer harm to its goodwill by having to either honor or dishonor

 warranties in Colorado. [#27; #23 at 6]. Indeed, such purported injury is entirely speculative, and

 Plaintiff’s briefing on this issue consists only of attorney argument, with no affidavits or other

 supporting documents reflecting that any customer who purchased SEBO products from Defendant

 has demanded that SEBO honor inaccurate warranty obligations or that SEBO has incurred an

 actual injury-in-fact from any such demands. [#23 at 6].




                                                 13
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 14 of 15




        At bottom, SEBO’s justification for personal jurisdiction over Mr. Azar in Colorado rests

 solely on the locale of SEBO’s claimed injuries. But the Supreme Court of the United States has

 explained that “the plaintiff cannot be the only link between the defendant and the forum,” Walden

 v. Fiore, 571 U.S. 277, 285 (2014), which appears to be the case here, cf. Schwarzenegger v. Fred

 Martin Motor Co., 374 F.3d 797, 807 (9th Cir. 2004) (“It may be true that Fred Martin’s intentional

 act eventually caused harm to Schwarzenegger in California, and Fred Martin may have known

 that Schwarzenegger lived in California. But this does not confer jurisdiction”). Without more,

 the record simply does not support a conclusion that Mr. Azar directed his conduct to Colorado,

 and this court cannot exercise specific personal jurisdiction over Defendant in this District. See

 Anzures, 819 F.3d at 1281 (“In short, defendants’ suit-related conduct did not create any

 meaningful contacts with Colorado itself, and the fact that Anzures was affected in Colorado

 (because he resides there) is insufficient to authorize personal jurisdiction over defendants”); Old

 Republic Ins. Co., 877 F.3d at 917 (finding no purposeful direction to Colorado where the

 defendant published materials over the internet to “an audience broader than only Colorado” and

 there existed only a mere awareness by the defendant that harm may befall the plaintiff in

 Colorado).

        Based on the foregoing, the court concludes that SEBO fails to make a prima facie showing

 that Mr. Azar had the requisite minimum contacts with Colorado. Because of this, I do not consider

 whether the exercise of personal jurisdiction over Mr. Azar would offend traditional notions of fair

 play and substantial justice. 5 Anzures, 819 F.3d at 1282. Without personal jurisdiction, the court

 lacks authority to consider, or grant, the injunctive relief sought in the Motion for Preliminary



 5
  The court does briefly note, however, that at oral argument, Defendant conceded that at least the
 United States District Court for the Western District of Kentucky would have personal jurisdiction
 over him, [#27], thereby leaving SEBO with some recourse.
                                                 14
Case 1:20-cv-03015-NYW Document 28 Filed 02/24/21 USDC Colorado Page 15 of 15




 Injunction. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430-31 (2007)

 (observing that “a federal court generally may not rule on the merits of a case without first

 determining that it has jurisdiction over the category of claim in suit (subject-matter jurisdiction)

 and the parties (personal jurisdiction)”); Advanced Tactical Ordnance Sys., LLC, 751 F.3d at 800

 (“In order for the district court’s preliminary injunction to be valid, that court had to have personal

 jurisdiction over the defendant.”).     Thus, dismissal without prejudice of SEBO’s Amended

 Complaint [#10] and claims against Mr. Azar is warranted. See Hollander v. Sandoz Pharm.

 Corp., 289 F.3d 1193, 1216 (10th Cir. 2002) (stating that dismissal for lack of personal jurisdiction

 should be without prejudice to allow the plaintiff to file suit in the appropriate forum).

                                           CONCLUSION

        For the reasons stated herein, IT IS ORDERED that:

        (1)     Defendant’s Motion to Dismiss [#18] is GRANTED;

        (2)     Plaintiff’s Amended Complaint [#10] and claims against Mr. Azar are

        DISMISSED without prejudice for lack of personal jurisdiction;

        (3)     Plaintiff’s Motion for Preliminary Injunction [#15] is DENIED as moot;

        (4)     Final Judgment shall enter in favor of Mr. Azar and against SEBO, with Mr. Azar

        entitled to his reasonable costs; and

        (5)     This matter shall be terminated accordingly.



 DATED: February 24, 2021                                       BY THE COURT:


                                                                _________________________
                                                                Nina Y. Wang
                                                                United States Magistrate Judge




                                                   15
